                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               SOUTHERN DIVISION
                                  AT FRANKFORT

CIVIL ACTION NO. 18-64-DLB

DIANA L. GRAY                                                                 PLAINTIFF


v.                                       JUDGMENT


ANDREW SAUL, Commissioner
of the Social Security Administration                                       DEFENDANT

                           * * * * * * * *       * * * * * * * *

       Consistent with the Memorandum Opinion and Order entered today, and pursuant

to Rule 58 of the Federal Rules of Civil Procedure, it is ORDERED AND ADJUDGED as

follows:

       (1)    The administrative decision is AFFIRMED and judgment is entered in favor

of Defendant Commissioner;

       (2)    Plaintiff Diana L. Gray’s Complaint (Doc. # 1) against Defendant

Commissioner is DISMISSED WITH PREJUDICE; and

       (3)    This action is DISMISSED and STRICKEN from the Court’s active docket.

       This is a final and appealable order and no just cause for delay exists.

       This 25th day of September, 2019.




K:\DATA\SocialSecurity\MOOs\Frankfort\18-64 Gray Judgment.docx
